941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.WILLIE HARRIS MYERS, Plaintiff-Appellant,v.AMERICAN NATIONAL BANK TRUST COMPANY;  ELIZABETH M. INGE,t/a Elbridge G. Coles Insurance Agency,Defendants-Appellees.
No. 90-2482.
UNITED STATES COURT OF APPEALSFOURTH CIRCUIT
Argued:  May 6, 1991Decided:  August 23, 1991

Appeal from the United States District Court for the Western District of Virginia, at Danville.
ARGUED:  Lewis E. Goodman, Jr., Danville, Virginia, for Appellant.  Luis A. Abreu, CLEMENT & WHEATLEY, Danville, Virginia, for Appellee American National Bank Trust;  W. Carrington Thompson, Chatham, Virginia, for Appellee Inge.
Before HALL, Circuit Judge, STAKER, United States District Judge for the Southern District of West Virginia, sitting by designation, and KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
PER CURIAM:


1
After a full review of the record in this case, this Court hereby affirms the judgment of the district court, in which the district court affirmed the decision of the bankruptcy court.  In the opinion of this court, the views expressed by Judge Kiser in the district court in his memorandum opinion are valid and correct.  Accordingly, the judgment below is affirmed.

AFFIRMED